Citation Nr: 0126236	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  98-14 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease at L3-4, L4-5 and L5-S1 with lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to July 
1983, with subsequent periods of active duty for training.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which granted service connection for 
degenerative disc disease at L3-4, L4-5 and L5-S1 with 
lumbosacral strain and assigned a 20 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board remanded this case for additional evidentiary 
development on two previous occasions, in April 2000 and 
again in March 2001. 


FINDING OF FACT

The appellant's service-connected low back disability 
includes degenerative disc disease at L3-4, L4-5 and L5-S, 
which is manifested by infrequent complaints of pain in the 
low back and down the legs, productive of mild disability.  
He also has lumbosacral strain, which is productive of 
symptomatology including muscle soreness, spasm, occasional 
stiffness and tenderness.


CONCLUSIONS OF LAW
1.  The criteria for the assignment of a separate 10 percent 
disability rating for degenerative disc disease of the lumbar 
spine have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

2. The criteria for the assignment of a separate 20 percent 
disability rating for lumbosacral strain have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant is currently in receipt of service connection 
for a disability, characterized as degenerative disc disease 
of the lumbar spine with lumbosacral strain, which is 
currently assigned a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  In essence, 
he seeks separate disability ratings for degenerative disc 
disease and for lumbosacral strain.  He contends that they 
are in fact separate in their symptoms and resulting impact 
upon his employability. 

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

For the sake of clarity, the Board will first review the law 
and regulations which are generally applicable to the 
appellant's claim.  The Board will then provide a review of 
the pertinent evidence of record, and proceed to analyze the 
claim.


Relevant law and regulations

Increased ratings - in general

The appellant's claim is to be decided based upon the 
application of the VA schedule of ratings, which is 
predicated upon the average impairment of earning capacity.  
See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a) and 4.1.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
However, the evaluation of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14.

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


Rating musculoskeletal disabilities

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints.  See, in 
general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Specific schedular criteria

The appellant's disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic code 5293.  Under this diagnostic code, 
mild symptoms of intervertebral disc syndrome are rated as 10 
percent disabling.  A 20 percent rating is for assignment for 
moderate intervertebral disc syndrome, with recurrent 
attacks.  A 40 percent evaluation is provided where there is 
evidence of severe recurring attacks with intermittent 
relief.  A rating of 60 percent requires a pronounced 
disorder, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

Under Diagnostic Code 5295, lumbosacral strain is rated as 
follows.  A 10 percent rating is warranted where there is 
characteristic pain on motion; a 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position. A 40 percent rating, the highest available 
rating under Diagnostic Code 5295, requires a severe 
lumbosacral strain as manifested by a listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5295.

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence-to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  It should also be 
noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104(a) (West 1991 and Supp. 2000).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert, supra., the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Factual Background

The record reflects that by rating decision dated in January 
1993, service connection was granted for low back strain 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 [lumbosacral 
strain].  A 20 percent disability evaluation was assigned.  
Service connection for degenerative disc disease was denied 
on the basis that the appellant's service medical records did 
not reflect such a diagnosis.  

In March 1993, the appellant filed a notice of disagreement 
as to the sole issue of denial of service connection for 
degenerative disc disease.  In due course, medical records 
were obtained from the S.M. Hospital.  They reflect that in 
November 1990, the appellant was diagnosed to have disc 
desiccation at L5-S1 with disc bulging.  

At a January 1994 Travel Board hearing, the appellant 
testified in substance that within a month after having an 
in-service automobile accident in November 1990, he began to 
have a burning pain in his back, as well as difficulty 
lifting items.  He added that in January 1991, he underwent 
physical therapy for his back, and was informed that the 
traction corrective measures undertaken would sometimes cause 
the back disc to slip.  He stated that when this occurred, 
the therapy was halted.  
He testified that he continued to have a burning pain in his 
back since that time, and that he had difficulty standing for 
extended periods and lifting items.  He reported that the 
burning pain would sometimes radiate down his left, and 
sometimes down his right leg.

In April 1997, the Board remanded the issue of entitlement to 
service connection for disc disease of the lumbar spine to 
the RO for additional evidentiary development.

Medical records  were obtained from the B.B.R. Wellness 
Center, reflecting that the appellant was treated as he 
reported beginning in January 1991 for back pain.  In a March 
1991 record, it was noted that it was the last day of 
treatment for the appellant, and he reported that his back 
pain was minimal, and that pain of the right lower extremity 
was 2/3 of what it was previously.  

The appellant underwent a VA orthopedic examination in 
February 1998.  The examiner reported that he had reviewed 
the appellant's claims folder and service medical records 
indicating that the appellant sustained the injuries he had 
previously reported.  The appellant reported that he 
continued to have pain in his lower back and that it 
periodically radiated down to his right leg and foot.

Upon clinical examination, the appellant was able to flex his 
back to 70 degrees, extend to 15 degrees, and perform side to 
side bending to 20 degrees bilaterally.  He was noted to have 
mild tenderness in the paraspinal region with flexion and 
extension, but side-to-side bending did not cause him to have 
quite as much pain.

Examination of the deep tendon reflexes of the lower 
extremities showed a slightly diminished S1 reflex on the 
right side, but all the reflexes were noted to be uniformly 
symmetrical at 2+ throughout the lower extremities.  Sensory 
examination of the lower extremities revealed "grossly 
intact" findings, and straight leg response was found.  
Motor function was 5/5 in all muscle groups.  
Radiographic examination detected "minimal" sclerotic 
change in the inferior aspect of the L5 lumbar vertebral 
body, but the intervertebral spaces were unremarkable.  

The diagnostic impression was that the appellant had some 
findings consistent with an L5-S1 disc herniation.  In the 
examiner's view, the appellant's symptoms appeared to be 
moderately symptomatic.  Because the appellant had not had 
diagnostic testing for some time, a further magnetic 
resonance imaging test was directed.  

MRI testing was accomplished later in February 1998.  It 
revealed that the appellant had a loss of signal in the area 
of the L4-S1 disc with decreased disc space, but there were 
noted no disc herniations and no neural foramen encroachment 
or neural compression.  Mild facet hypertrophy was noted in 
other areas of the lower lumbar spine, but there was noted no 
neural compression in these areas.  The examiner reiterated 
that the appellant had degenerative disc disease of the 
lumbar spine that was moderately symptomatic.  

By rating decision dated in June 1998, service connection was 
granted for degenerative disc disease of the lumbar spine.  
For rating purposes the RO treated the newly service-
connected degenerative disc disease of the lumbar spine and 
the previously established service-connected lumbosacral 
strain as one diagnostic entity, which was evaluated as 20 
percent disabling under Diagnostic Code 5293 [intervertebral 
disc syndrome]. 

In August 1998, the appellant filed a notice of disagreement 
as to the assigned disability rating.  This appeal followed.  
In April 2000, the Board remanded this case to the RO for 
further development, to include affording the appellant 
another VA examination in order to evaluate his service-
connected degenerative disc disease with lumbosacral strain.

Pursuant to the Board's April 2000 remand, the appellant 
underwent VA medical examinations in September 2000.  Upon 
general medical examination, the appellant reported that his 
primary back complaint was low back pain that radiated down 
both legs with a burning sensation.  The appellant reiterated 
this complaint upon orthopedic examination, and further 
stated that his back was stiff intermittently, and that he 
had rare symptoms of both tightness to the hamstrings and 
tingling in his feet.  

Upon clinical examination, the appellant was noted to have a 
normal gait, with a level pelvis.  The range of motion of the 
lumbar spine was noted to be of normal flexion at 60 degrees, 
extension to 15 degrees, and 25 degrees of bilateral side 
bending.  Neurological examination revealed physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities, internal and external rotation of the hips and 
pulses in normal limits, and normal straight leg raising.  

In direct response to the Board's April 2000 remand 
inquiries, the examiner reported that the severity of the low 
back disorder appeared to be mild.  He noted that the 
appellant's lumbar spine range of motion was normal, and that 
there was no evidence of excess fatigability or 
incoordination.  With respect to the question of additional 
impairment during flare-up or pain on use, the examiner 
reported that he was unable to gauge such impairment.  

The Board again remanded this case in March 2001, in essence 
because the September 2000 examination report was deficient 
in some respects.  See Stegall v. West, 11 Vet. App. 268 
(1998) [if the RO fails to comply with the terms of this 
remand, another remand for corrective action is required]. 

Subsequent to the Board's March 2001 remand, a further 
examination was conducted in July 2001.  The examiner stated 
that he was unable to report on the issue of additional 
impairment of functional ability during periods of 
exacerbation, as the appellant was not then experiencing a 
flare-up.  During the July 2001 examination, there was no 
evidence of weakened movement, excess fatigability, or 
incoordination.  The appellant again walked with a normal 
gait, and had level pelvis.  

Other findings were the same as in the September 2000 
examination.  The appellant again complained of a burning 
pain in his back.  While the appellant stated that an 
exacerbation of his back significantly limited his functional 
ability, he could not recall the last time such had occurred.


Analysis

Initial matter - duty to notify/assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The VCAA 
redefines the obligations of VA with respect to notification 
of claimants and with respect to its statutory duty to assist 
veterans in the development of their claims.  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
appellant's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the record reflects that the appellant has been 
informed of the requirements of law on a number of occasions, 
including the August 1998 Statement of the Case and in 
Supplemental Statements of the Case in September 2000 and in 
July 2001.

The VCAA further provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 

In this matter, the appellant has been afforded numerous 
medical examinations, in part because of the Board's remand 
instructions in April 2000 and again in March 2001.  The 
Board is of the opinion that further medical inquiry would 
not assist in this inquiry.  A further remand of this case 
for the purpose of another physical examination would serve 
no useful purpose and would only serve to delay resolution of 
the claim to the appellant's detriment, and would impose 
unnecessary burdens on VA and the Board.  See 38 U.S.C. § 
7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).     

The Board further observes that the appellant and his 
representative have pointed to no evidence which exists and 
which would be relevant to the issue currently under 
consideration.  The Board is aware of no such evidence.  
Moreover, the appellant and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this claim.

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
appellant in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the appellant is required in order to comply with the VA's 
duty to notify and to assist mandated by the VCAA and its 
implementing regulations.
 
Discussion

Upon the appellant's initial rating in January 1993, service 
connection was granted for a low back strain and a 20 percent 
disability evaluation was assigned under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5295 [pertaining to 
lumbosacral strain].  As discussed above, the appellant was 
dissatisfied with the initial RO rating decision.  In 
essence, he contended that service connection should also 
have been granted for disc disease of the lumbar spine.  In 
the June 1998 RO rating decision which is the subject of this 
appeal, service connection was indeed recognized for 
degenerative disc disease of L3-4, L4-5 and L5-S1.  However, 
this disability was combined with the previously service-
connected lumbosacral strain as one entity. The previously-
assigned 20 percent rating was continued, although the 
diagnostic code was changed from 5295 to 5293 [intervertebral 
disc syndrome].   

The appellant in substance continues to contend that he has 
two separate back disabilities, and that he therefore should 
be assigned two separate disability ratings.  For application 
in this matter is the ruling of Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), in which it was held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Conversely, and as a general matter, 
the evaluation of the same manifestation under multiple 
diagnoses is not contemplated by the regulatory provisions, 
which state that such "pyramiding"" is to be avoided.  See 
38 C.F.R. § 4.14.  

In essence, therefore, the Board is called upon to determine 
whether there exist any non-overlapping symptoms of the 
service-connected disorder(s) which would allow for the 
assignment of separate disability ratings under Esteban.  In 
so determining, the Board must look to the medical evidence 
of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board may not rely on its own unsubstantiated 
medical opinion]. 

Having carefully considered all evidence of record, and as 
explained in detail below, the Board is of the opinion that 
the medical evidence of record indicates that the appellant 
has both lumbosacral strain and degenerative disc disease, 
and that the symptoms of these disorders are not the same.  
Separate  disability evaluations  under Diagnostic Code 5293 
and under Diagnostic Code 5295 accordingly may be assigned.  

The appellant has low back strain, which was granted service 
connection by rating decision dated in January 1993.  It was 
noted at the time that the appellant had been discharged from 
active service with a report of recurrent low back pain, 
attributed to the lumbosacral strain.  

The record also indicates that the appellant has been 
diagnosed to have degenerative disc disease of the 
lumbosacral spine on numerous occasions.  In November 1990, 
the appellant was treated for burning pain in his back, which 
was specifically attributed to be degenerative disc disease.  
Approximately four years later, the appellant testified that 
he continued to have burning pain in his back with periodic 
radiation down his leg.  These subjectively reported symptoms 
were reiterated in February 1998 and September 2000.  On the 
first occasion, the examiner opined the degenerative disk 
disease to be moderately symptomatic upon both observation 
and diagnostic testing; and upon the latter he opined the 
symptoms were mild. 

The Board wishes to make it clear that the medical evidence 
establishes the presence of both degenerative disc disease 
and lumbosacral strain.  Put another way, it dos not appear 
from the medical evidence that there is only one disease 
entity which has been misdiagnosed as either lumbosacral 
strain or degenerative disc disease.     

The Board must next determine which symptoms are specifically 
attributable to the two separate disease entities.  The Board 
realized that this is not an easy task.  
See Bierman v. Brown, 6 Vet. App. 125, 129 (1994):  "The 
potential difficulty in evaluating appellant's [disability] 
cannot properly be the basis for depriving appellant of a 
proper disability rating."  As discussed above, the Board has 
remanded this case for additional development along these 
lines.  The Board believes that there is now adequate medical 
evidence of record with which to evaluate the appellant's 
conditions.

As is detailed above, records generated by the B.B.R. 
Wellness Center reflect that the appellant was treated for 
various back symptoms, including muscle soreness, spasm, and 
tenderness, at the same time he was being evaluated for 
degenerative disc disease symptoms (e.g., lower extremity 
pain).  The former symptoms are clearly within the criteria 
of 38 C.F.R. §4.71a, Diagnostic Code 5295, while the latter 
are listed within the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.   
It is thus clear that the appellant has separate symptoms 
appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 and 5295.  The Board now is obligated to assign 
disability ratings under the Diagnostic Codes.

With respect to Diagnostic Code 5293, the only manifestations 
of disc disease of record are the appellant's complaints of a 
burning sensation in the back, radiating to the lower 
extremities.  The February 1998 VA medical examination 
reveals that the appellant's degenerative disc disease 
resulted in "minimal" impairment.  The only identifiable 
neurological manifestation was a slightly diminished S1 
reflex.  The findings of September 2000 and July 2001 were 
consistent in finding that although the appellant had 
degenerative disc disease, the overall impairment was 
minimal.   

Taking into consideration the entire record, the Board is 
compelled to assign a 10 percent disability rating under 
Diagnostic Code 5293.  The minimal manifestations of the 
appellant's service-connected degenerative disc disease, 
which have been described above, obviously approximate mild 
symptomatology, consistent with such rating. There is no 
objective evidence of moderate disability, with recurrent 
attacks, which would warrant the assignment of a 20 percent 
rating. 

The appellant has contended at times that his back disability 
flares up.
The Board is of course aware of the Court's decision in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which 
concerned the evaluation of a service connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded that 
case for VA to schedule the veteran for an examination during 
an "active" stage or during an outbreak of the skin disorder.  
See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
[holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed . . . ."].

However, in the judgment of the Board, the fact pattern in 
this case is unlike that in Ardison and like that presented 
in Voerth v. West, 13 Vet. App. 117 (1999). In Voerth, the 
United States Court of Appeals for Veterans Claims 
distinguished Ardison as follows:

There are two characteristics which distinguish the 
facts of
 this case from the facts of Ardison. The primary 
consideration
 is the fact that in Ardison the worsened condition 
impaired
 his earning capacity . . . . The second consideration 
is the fact
 that in Ardison the appellant's worsened condition 
would last
weeks or months while here the appellant's worsened 
condition
would last only a day or two."  Voerth, 13 Vet. App. at 
122-3.

The Court went on to note "the practical aspects of 
scheduling a medical examination within this short time 
period."  Id.

In this case, although there no medical evidence of record 
which documents a flare-up.  Indeed, the appellant was not 
able to recall in September 2000 when he last had a "flare-
up" of his degenerative disc condition.  Accordingly, the 
Board concludes that Ardison considerations are inapplicable 
here.  In short, the degenerative disc disease does not 
manifest itself with such regularity that it may be construed 
as approximating a finding of "recurring attacks."  
 
As was noted above, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
in part involves inquiry into the resulting loss of range of 
motion due to nerve defects and resulting pain associated 
with injury to the sciatic nerve, and the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  See VAOPGCPREC 
36-97 (December 12, 1997).  The Board has therefore carefully 
considered the evidence of record as it relates to functional 
loss with regard to the appellant's degenerative disc 
disease.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
However, the evidence of record indicates that the factors 
listed in Section 4.40 or 4.45  are not present.  It is clear 
that there is no limitation of motion of the appellant's 
lumbar spine.  See the report of the September 2000 VA 
examination.  Moreover, there is no evidence of weakened 
movement, excess fatigability or incoordination.  See the 
report of the July 2001 VA examination.  Taken together, the 
recent medical evidence does not indicate or even suggest 
that DeLuca factors are present in this case.

In sum, the appellant clearly does have degenerative disc 
disease of the lumbosacral spine which has periodically 
manifested to a minimal degree throughout the rating period.  
Because the condition has so manifested, albeit minimally, 
the Board is of the opinion that a state of relative 
equipoise has been reached in this case.  

For the reasons and bases expressed above, a separate 10 
percent disability rating will be assigned for degenerative 
disc disease of the lumbar spine, apart from the  lumbosacral 
strain.

Turning to the lumbosacral strain, as indicated above its 
manifestations have been medically identified as muscle 
soreness, spasm, occasional stiffness and tenderness.  The 
recent medical evidence demonstrates that the range of motion 
of the appellant's lumbar spine is normal.  After having 
carefully considered the matter, the Board believes that the 
symptomatology attributable to the appellant's lumbosacral 
strain more nearly approximates that which allows the 
assignment of a 20 percent rating.  See 38 C.F.R. §§ 4.7, 
4.21.  That is there appears to be muscle spasm present.  
Accordingly a 20 percent rating is assigned under Diagnostic 
Code 5295. 

The Board further concludes, after careful review of the 
medical and other evidence, that severe symptomatology 
sufficient to entitle the appellant to a 40 percent rating is 
not present.  The appellant himself has identified no such 
pathology, and the medical evidence has described symptoms 
which are at worst moderate.

The Board is of course aware that the criteria for the 
assignment of a 40 percent rating include loss of lateral 
motion with osteoarthritic changes.  It does not appear that 
either loss of lateral motion or osteoarthritic changes are 
here present.  To the extent that the appellant's 
degenerative disc disease may be considered to be 
osteoarthritic changes, it has been separately rated under 
Diagnostic Code 5293.
To rate the same symptom under Diagnostic Code 5295 would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14.

For the reasons expressed above with respect to Diagnostic 
Code 5293, the Board further believes that Ardison and DeLuca 
considerations are not applicable.  That is, 



there is no evidence of sustained episodes of flare-ups and 
no functional impairment such as limited motion, 
incoordination and the like has been identified.

In summary, for the reasons and bases expressed above the 
Board finds that separate disability ratings of 10 percent 
under Diagnostic Code 5293 and 20 percent under Diagnostic 
Code 5295 may be assigned under the circumstances presented 
in this case without running afoul of VA's antipyramiding 
regulation, 38 C.F.R. § 4.14.  The appeal is accordingly 
granted to this extent.


ORDER

A separate 10 percent disability evaluation is granted for 
degenerative disc disease of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, subject to the law and 
regulations governing the payment of monetary awards.
 
A separate 20 percent disability evaluation is granted for 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, subject to the law and regulations governing the 
payment of monetary awards.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

